Name: Council Regulation (EEC) No 3553/88 of 14 November 1988 amending Regulation (EEC) No 43/81 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: animal product;  agricultural policy
 Date Published: nan

 No L 311 /4 Official Journal of the European Communities 17. 11 . 88 COUNCIL REGULATION (EEC) No 3553/88 of 14 November 1988 amending Regulation (EEC) No 43/81 establishing the list of representative markets for pigmeat in the Community result of Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (*);' as amended by Regulation (EEC) No 3530/86 (*) ; whereas it is necessary therefore to amend the Annex to Regulation (EEC) No 43/81 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2266/88 (2), and in particulart Article 4 (5) thereof, Having regard to the proposal from the Commission, Whereas the list of the representative markets for pigmeat in the Community was established by Regulation (EEC) No 43/81 (3), as amended by Regulation (EEC) No 3799/85 (4) ; Whereas a number of changes at representative market level have been made or are planned, in particular as a HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 43/81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Council The President Y. POTTAKIS (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 199, 26. 7. 1988, p. 16 . (3) OJ No L 3, 1 . 1 . 1981 , p. 15. h) OJ No L 367, 31 . 12. 1985, p . 31 . 0 OJ No L 301 , 20. 11 . 1984, p. 1 . (6) OJ No L 326, 21 . 11 . 1986, p. 8 . 17. 11 . 88 Official Journal of the European Communities No L 311 /5 ANNEX 'ANNEX List of representative markets for pigmeat in the Community Genk, Lokeren, Herve Anderlecht Copenhagen 1 . The following group of markets : and the following quotation centre : 2. The following quotation centre : 3 . The following group of quotation centres : Kiel, Hamburg, Bremen, Hanover, Oldenburg, MÃ ¼nster, DÃ ¼sseldorf, Trier, Frankfurt am Main, Stutt ­ gart, NÃ ¼rnberg, MÃ ¼nchen Ebro, MercolÃ ©rida, MercovÃ ©lez, Segovia, Segura, Silleda4. The following group of quotation centres : and the following group of markets : Murcia, Barcelona, Burgos, Fuenteovejuna, Lugo, Pozuelo de Alarcon, Alhama de Murcia, Mollerusa, Calamocha, Segovia, Olvega Rennes, Lyon, Nantes, Clermont-Ferrand, Bordeaux, Caen, Lille, Toulouse, Metz, OrlÃ ©ans Alexandroupolis, Serres, Ioannina, Larissa, Chalkis, Pyrgos, Heraklion Cavan, Rooskey, Roscra, Tralee and Mitchelstown 5. The following group of quotation centres : 6. The following group of quotation centres : 7. The following group of markets : 8 . The following group of markets : 9 . The following group of markets : 10 . The following quotation centre : 11 . The quotation centre of Bletchley for the following group of regions : Milan, Cremona, Mantua, Modena, Parma, Reggio Emilia, Macerata/Perugia Luxembourg, Esch Rijswijk Scotland, Northern Ireland, Wales and western England, Northern England, Eastern England.'